
	
		I
		112th CONGRESS
		1st Session
		H. R. 60
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Scalise
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To repeal the expansion of information reporting
		  requirements for payments of $600 or more to corporations, and for other
		  purposes.
	
	
		1.Repeal of expansion of
			 information reporting requirementsSection 9006 of the Patient Protection and
			 Affordable Care Act, and the amendments made thereby, are hereby repealed; and
			 the Internal Revenue Code of 1986 shall be applied as if such section, and
			 amendments, had never been enacted.
		
